                      Case 2:17-cv-05304-TR Document 101 Filed 08/13/21 Page 1 of 2




  Connell Foley LLP                                                                            Patrick J. Hughes
  Liberty View Building                                                                                    Partner
  457 Haddonfield Road                                                                   Direct Dial 856.317.7103
  Suite 230
                                                                                       PHughes@connellfoley.com
  Cherry Hill, NJ 08002
  P 856.317.7100




                                                   August 13, 2021


            VIA ECF

            Honorable Timothy R. Rice, U.S.M.J.
            U.S.D.C. – Eastern District of Pennsylvania
            3029 U.S. Courthouse
            601 Market Street – Courtroom 3-G
            Philadelphia, PA 19106


                     Re:   RCC Fabricators, Inc. vs. UMOJA Erectors, LLC, et al.
                           Case No: 2:17-cv-05304-TR


            Dear Judge Rice:

                   Pursuant to the Court’s August 6, 2021 Memorandum Opinion, D.E. 99, and Order, D.E.
            100, the Parties submit the accompanying Proposed Order entering Judgment in favor of RCC
            Fabricators, Inc.




                                                             Respectfully submitted,

                                                             CONNELL FOLEY LLP

                                                             /s/ Patrick J. Hughes
                                                             Patrick J. Hughes

            PJH/ps




6063919-1
              Case 2:17-cv-05304-TR Document 101 Filed 08/13/21 Page 2 of 2



                                    CERTIFICATE OF SERVICE



            I, Patrick J. Hughes, hereby certify that on August 13, 2021, a true and correct copy of

the foregoing was electronically filed with the Clerk of the Court using the Court’s Electronic

Case Filing (“ECF”) system. I further certify that, on this date, the foregoing was served upon

all parties via transmission of a Notice of Electronic Filing generated by ECF. I further certify

that all parties to this action are represented by counsel of record who are registered users of ECF

that have consented to receive electronic service.


                                                  By: s/ Patrick J. Hughes
DATE: August 13, 2021                                 Patrick J. Hughes
                                                      CONNELL FOLEY LLP
                                                      Liberty View Building, Suite 230
                                                      457 Haddonfield Road
                                                      Cherry Hill, NJ 08002
                                                      (856) 317-7100
                                                      phughes@connellfoley.com
                                                      Counsel for Plaintiff RCC Fabricators, Inc.




6063919-1
